DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant's arguments/amendments received on November 29, 2021 have been carefully considered but they are not persuasive because the teaching of the cited reference reads on the rejected claims as set forth in the previous rejection. Therefore, the finality of this Office Action is deemed proper.
Contrary to the assertions at pages 5 - 7 of the Arguments, claims 1-2, 5-6, and – 8-17 are not patentable. 
During examination, the USPTO must give claims their broadest reasonable interpretation. 
Re claim 1: Applicant argues Eriksson (US 2018/0146434) does not teach the limitation “the power control parameter set comprises a power control index determined based on a transmission mode or a transmission capability of the power control apparatus”. However, the Examiner respectfully disagrees with Applicant’s assertion that Eriksson does not teach the amended claimed invention. Contrary to Applicant’s assertion, the Examiner believes that Eriksson teaches power control parameter set having a power control index for determining transmit power based on a transmission mode (dynamic or fix mode) or transmission capability of the power control, power control flexibility for large variation or small in wanted transmission power, and flexibility is achieving to apply dynamically power controlling for maximum transmit 
Moreover, Eriksson teaches that power control parameter set having a power control index for determining transmit power based on a transmission mode (dynamic or fix mode) or transmission capability of the power control, power control flexibility for large variation or small in wanted transmission power, and flexibility is achieving to apply dynamically power controlling for maximum transmit power for determining transmit power index, and receiving downlink control channel having a set of power control parameters indicating subframe index, power control index, for determining transmit power for using list of parameters set (retrieving set of the power control parameters indicated by the received indication from a stored indexed list), configured value, for uplink transmission, that is the Examiner believes Eriksson teaches the power 
Re claims 8 and 13: Applicant also argues Eriksson does not teach the limitation “send a reference signal and receive a transmit power dynamic range, wherein the transmit power dynamic range is determined based on the reference signal”. However, the Examiner respectfully disagrees with Applicant’s assertion that Eriksson does not teach the amended claimed invention. Contrary to Applicant’s assertion, the Examiner believes Eriksson teaches power control parameter set having a power control index for determining transmit power based on a transmission mode (dynamic or fix mode) or transmission capability of the power control, power control flexibility for large variation or small in wanted transmission power, and flexibility is achieving to apply dynamically power controlling for maximum transmit power, determining or setting transmit power for maximum of a threshold or below/low of the threshold based on retrieving power control parameters indicating power control index on the reference signal or data transmission (see Fig. 2, 3 and pages 3, paragraphs 40 – pages 4, paragraphs 61), regarding the claimed limitation. 
More specifically, Eriksson teaches transmitting power control parameter sets with flexibility is achieving to apply dynamically power controlling and maximum or below of the threshold, range, and receiving reference signal or data transmission, and determining transmit dynamically power controlling parameters based on retrieving power control parameters indicating power control index on the reference signal or data transmission.

Applicant’s attention is directed to the rejection below for the reasons as to why this limitation is not patentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 1-2, 5-6, and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eriksson et al. (US 2018/0146434).
Regarding claim 1, Eriksson teaches a power control apparatus (Fig. 1). Eriksson teaches that a transceiver (Fig. 1), configured to: receive radio resource control (RRC) comprising a power control parameter set of the power control apparatus (pages 4, paragraphs 49 – 61 and Fig. 2, where teaches radio resource control for a power control parameter set of the power control equipment), Eriksson teaches that the power control 
claim 2, Eriksson teaches that the transceiver is further configured to send a signal at the determined transmit power (Fig. 1, 2, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88). 
Regarding claim 5, Eriksson teaches that the power control parameter set further comprises at least one of the following power control parameters: an uplink power control identifier, an uplink reference signal path loss identifier, an uplink transmission reference power, a power control parameter, or a path loss compensation factor (Fig. 2, 3, 4, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88). 
Regarding claim 6, Eriksson teaches that the power control index is associated with the power control parameter (Fig. 2, 3, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88). 
Regarding claim 8, Eriksson teaches all the limitation as discussed in claim 1. Furthermore, Eriksson further teaches that send a reference signal and receive transmit power dynamic range, wherein the transmit power dynamic range is determined based on the reference signal (Fig. 2, 3 and pages 3, paragraphs 40 – pages 4, paragraphs 61, where teaches power control parameter set having a power control index for determining transmit power based on a transmission mode (dynamic or fix mode) or transmission capability of the power control, power control flexibility for large variation or small in wanted transmission power, and flexibility is achieving to apply dynamically power controlling for maximum transmit power, determining or setting transmit power for maximum of a threshold or below/low of the threshold based on retrieving power control parameters indicating power control index on the reference signal or data transmission), 
Regarding claim 9, Eriksson teaches that the transmit power dynamic range comprises power spectral density (PSD) dynamic range or energy per resource element (EPRE) dynamic range (Fig. 2, 3, 4, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88). 
Regarding claim 10, Eriksson teaches that the transmit power dynamic range is an adjustment value of the transmit power or an upper limit of the transmit power (Fig. 2, 3, 4, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88, where teaches determining a transmit power based on power control parameter set for dynamically change (large variation or small) range in transmit power). 
Regarding claim 11, Eriksson teaches that the transmit power dynamic range comprises an energy per resource element (EPRE) reference value or a power spectral density (PSD) reference value (Fig. 2, 3, 4, pages 3, paragraphs 40 – pages 4, paragraphs 61, and pages 5, paragraphs 73 – pages 6, paragraphs 88). 
Regarding claim 12, Eriksson teaches that adjust the transmit power based on the transmit power dynamic range and a preconfigured transmit power (Fig. 2, 3, 4, pages 3, 
Regarding claim 13, Eriksson teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 14, Eriksson teaches all the limitation as discussed in claims 8 and 9.
Regarding claim 15, Eriksson teaches all the limitation as discussed in claims 8 and 10.
Regarding claim 16, Eriksson teaches all the limitation as discussed in claims 8 and 11.
Regarding claim 17, Eriksson teaches all the limitation as discussed in claims 8 and 12.


Allowable Subject Matter
4.		Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “processor is configured to obtain, based on the power control index indication information, the value of the power control index indicated by the power control index indication information, obtain, based on the obtained value of the power control index and the power control parameter set, a power control parameter corresponding to the power control index, and determine the 

5.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 12, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649